Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blevis et al. (2018/0196149).
Regarding claim 1, Blevis discloses a photon-counting X-ray detector (Blevis, [0001]) comprising: a converter element to convert X-rays into electric signals, the converter element including a first electrode (Blevis, Fig. 1, shared cathode 116) and a plurality of sensor pixel electrodes (Blevis, Fig. 1, anode layer 118 comprising individual pixel anodes 122), wherein a detection volume of the converter element is created between each sensor pixel electrode and the first electrode (Blevis, Fig. 1, area 120); and a plurality of pixel elements, each sensor pixel electrode and each detection volume of the converter element being assigned to a respective pixel element of the plurality of pixel elements (Blevis, [0022]), wherein,
 a first signal processing stage of each respective pixel clement processes the electric signals from the pixel element assigned to the respective pixel element, the first signal processing stage including at least one signal amplifier (Blevis, [0025], amplifier/pulse-shaper 128) and at least one comparator (Blevis, [0025], comparator 132) to provide a digital pixel signal at a respective signal output of the first signal processing stage of the respective pixel element (id.), and the respective signal outputs of the first signal processing stage of at least one group of pixel elements being coupled via signal technology to a common second signal processing stage (Blevis, [0026], [0027]), the second signal processing stage including a multiplicity of digital logic elements to digitally process the digital pixel signals provided, and a configurable switching matrix (See Blevis, switches 306 having various subscripts, switches 608, 610, 612, etc. all also having various subscripts, see also [0040] regarding routing of signals through the processing chains by controller 126 working in conjunction with switches, see following paragraphs for alternative constructions, see [0053] “the ordering of the acts in the methods described herein is not limiting.  As such, other orderings are contemplated herein”) for interconnecting, via signal technology, at least one partial number of the multiplicity of digital logic elements with the respective signal outputs of the first signal processing stage of the at least one group of pixel elements, to provide, following a configuration of the configurable switching matrix, a processing chain for digital processing of the digital pixel signals provided for each respective signal output of the first signal processing stage of the at least one group of pixel elements (Blevis, [0033], [0034])
Blevis does not specifically disclose the switching network being located particularly in between the comparator and the counter.  However, given the various locations of the switching network(s) disclosed in Blevis, and the further encouragement to vary the order in which the steps are performed, it appears clear that one of ordinary skill in the art could rearrange the location of the switch network (or add additional switches) as desired to allow controller 126 to route the signals through the processing pipeline as desired.  See also MPEP 2144.04(VI)(B) and (C).
	Regarding claim 2, Blevis further discloses a first processing chain is provided for a first number of the respective signal outputs of the at least one group of pixel elements, and a second processing chain, different from the first processing chain, is provided for a second number of the respective signal outputs of the at least one group of pixel elements. (Blevis, [0033]-[0035])
	Regarding claim 3, Blevis further discloses the multiplicity of digital logic elements includes at least one counting element and one readout element. (Blevis, [0025] counter 134; output from counter to binner 136 and decomposer 138 can be construed as “readout”)
	Regarding claim 4, Blevis further discloses the multiplicity of digital logic elements also includes at least one of a coincidence logic, a signal-delay element, a buffer element, a switching element to prevent paralysis of a counting element, a combinational logic gate, a multiplexer, a register element,an element which, when triggered, creates a pulse of a fixed or configurable length, and an element which measures a point in time or a duration of a trigger. (Blevis, [0051])
	Regarding claim 5, Blevis further discloses a digital logic element of the multiplicity of digital logic elements is provided multiple times in the common second signal processing stage. (Blevis, [0051])
	Regarding claim 6, Blevis further discloses following a configuration of the configurable switching matrix, non-interconnected digital logic elements of the multiplicity of digital logic elements are separated from a power supply. (Blevis, [0040])
	Regarding claim 7, Blevis further discloses the plurality of pixel elements is divided into a multiplicity of groups of pixel elements, each respective group of the multiplicity of groups of pixel elements; being assigned to a configurable switching matrix. (Blevis, [0024])
	Regarding claim 8, Blevis further discloses the plurality of pixel elements is divided into a multiplicity of groups of pixel elements (Blevis, [0024]), the multiplicity of groups of pixel elements being assigned to a common configurable switching matrix (Blevis, [0033])
	Regarding claim 9, Blevis further discloses the common configurable switching matrix is configurable in groups. (Blevis, [0034])
	Regarding claim 10, Blevis further discloses an evaluation unit, the elevation unit providing at least one region for the first signal processing stage, and one second region for the common second signal processing stage for the at least one group of pixel elements wherein the at least one first region is arranged in a form of an island; within the second region or on an edge along the second region. (Blevis, Fig. 4, note that the shown arrangement results in the claimed situation when tiled)
	Regarding claim 12, Blevis further discloses a medical imaging device, comprising: at least one photon-counting X-ray detector as claimed in claim 1. (Blevis, [0002])
	Regarding claim 13, Blevis discloses a method for operating a photon-counting X-ray detector for creating an X-ray image data set, wherein at least one configurable switching matrix of the photon-counting X-ray detector is configurable via adjustable register parameters, the method comprising:
adapting the adjustable register parameters based on a first set of register parameter values;

configuring the at least one configurable switching matrix based on the adapted register parameters the configuring of the at least one configurable switching matrix providing a digital processing chain for at least one signal output of a first signal processing stage of at least one group of pixel elements of the photon-counting X-ray detector, the at least one group of pixel elements being coupled to the at least one switching matrix via signal technology; receiving X-rays with the photon-counting X-ray detector, for creation of electric signals in a converter element of the photon-counting X-ray detector, the converter element including a first electrode and a plurality of sensor pixel electrodes, wherein a detection volume of the converter element is created between each sensor pixel electrode and the first electrode, each sensor pixel electrode and each detection volume of the converter element being assigned to a respective pixel element; processing the electric signals of each respective pixel element, the first signal processing stage the first signal processing stage providing a digital pixel signal at a signal output of the first signal processing stage of each respective pixel element, and a common second signal processing stage, the common second signal processing stage further processing the digital pixel signal via the digital processing chain, the digital processing chain being provided in the common second signal processing stage for a signal output; and outputting processed digital pixel signals, for creation of the X-ray image data set. (Blevis, see above with respect to claim 1, see also [0033])
	Regarding claim 14, Blevis further discloses the digital processing chain is a first digital processing chain, and the adapting includes; adapting the adjustable register parameters based on a second set of register parameter values, and the configuring includes, configuring a second configuration of the at least one configurable switching matrix via the second set of register parameter values, and providing a second digital processing chain for the at least one signal output of the first signal processing stage of the at least one group of pixel elements, the second digital processing chain being different from the first signal processing chain.  (Blevis, [0040])
	Regarding claim 15, Blevis further discloses at least one of the first set of register parameter values and a second set of register parameter values is determined as a function of an X-ray application. (Blevis, [0033])
	Regarding claim 16, Blevis further discloses the multiplicity of digital logic elements includes at least one counting element and one readout element. (Blevis, [0025])
	Regarding claim 17, Blevis further discloses the multiplicity of digital logic elements also includes at least one of a coincidence logic, a signal-delay element, a buffer element, a switching element to prevent paralysis of a counting element, a combinational logic gate, a multiplexer, a register element, an element which, when triggered, creates a pulse of a fixed or configurable length, and an element which measures a point in time or a duration of a trigger. (Blevis, [0051])
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 11, the prior art of record does not disclose, teach, or fairly suggest the processing circuitry being divided into two layers, the topmost layer housing the amplifier and comparator and the second layer housing the further digital processing and switching matrix.
Response to Arguments
Applicant’s arguments, filed 8/17/2022, with respect to the rejection of claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107. The examiner can normally be reached Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884